                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

VERONICA ROSE GRINDLEY                                                      PLAINTIFF

                V.                          NO. 4:19-CV-00589 JM/BD

ANDREW SAUL, Commissioner
Social Security Administration1                                           DEFENDANT

                                      JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 9th day of March, 2020.



                                         _______________________________
                                         UNITED STATES DISTRICT JUDGE




1 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is
automatically substituted as the Defendant.
